IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PROTECT PT,                                :   No. 446 WAL 2019
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
PENN TOWNSHIP ZONING HEARING               :
BOARD,                                     :
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
OLYMPUS ENERGY LLC, APEX ENERGY            :
(PA), LLC, AND THE TOWNSHIP OF             :
PENN,                                      :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.